Citation Nr: 0020740	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  97-34 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition claimed as seasonal bronchitis, including as due to 
exposure to Agent Orange.

2.  Entitlement to service connection for residuals of 
stomach surgery for a duodenal ulcer, including as due to 
exposure to Agent Orange.

3.  Entitlement to service connection for colon polyps, 
including as due to exposure to Agent Orange.

4.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for tinea pedis.

5.  Whether the 30 percent disability rating initially 
assigned for post-traumatic stress disorder (PTSD) is 
appropriate.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and June 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO) which denied service 
connection for chloracne, prostate cancer, bronchial asthma, 
stomach surgery for a duodenal ulcer and colon polyps, which 
found no new and material evidence to reopen a claim of 
entitlement to service connection for tinea pedis and which 
granted service connection for PTSD at a 30 percent 
disability rating.  During the veteran's April 2000 Board 
hearing he withdrew his service connection claims for 
chloracne, prostate cancer, and asthma.  Therefore, these 
issues are no longer on appeal before the Board.  Also at the 
hearing the veteran expressed a wish to recharacterize his 
claim of entitlement for a lung disorder which the RO had 
previously characterized as bronchitis or asthma, to seasonal 
bronchitis.


FINDINGS OF FACT

1.  There is no competent medical evidence linking current a 
current respiratory condition to include seasonal bronchitis 
with the veteran's period of active service.

2. There is no competent medical evidence that the veteran 
currently has residuals of stomach surgery for a duodenal 
ulcer.

3.  There is no competent medical evidence that the veteran 
currently has colon polyps.

4.  By an unappealed decision in January 1980, the RO denied 
entitlement to service connection for tinea pedis.  The RO 
confirmed and continued this denial in a June 1980 rating 
decision.  

5.  Evidence associated with the claims file subsequent to 
the RO's June 1980 denial does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative or redundant, and by itself and in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claim.

6.  The veteran's service-connected PTSD is manifested by 
symptoms including substantial social and occupational 
isolation and alienation, anxiety, and poorly controlled 
anger, depressed mood and flat affect, but not by 
deficiencies in most areas including judgment or thinking due 
to symptoms including suicidal ideation, obsessional rituals 
interfering with his daily routine, intermittently illogical 
speech, near continuous panic affecting independent function, 
spatial disorientation or neglect of personal hygiene.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
respiratory condition claimed as seasonal bronchitis is not 
well grounded.  38 U.S.C.A. §5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of stomach surgery for a duodenal ulcer is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim of entitlement to service connection for colon 
polyps is not well grounded.  38 U.S.C.A. §5107(a) (West 
1991).

4.  The June 1980 decision denying entitlement to service 
connection for tinea pedis is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

5.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
tinea pedis has not been submitted.  38 U.S.C.A. §  5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

6.  The criteria for assignment of an evaluation of 50 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130 Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for seasonal bronchitis, residuals of stomach 
surgery for a duodenal ulcer and colon polyps because he 
incurred these disorders as a result of exposure to Agent 
Orange during his wartime service in Vietnam.  The veteran 
also asserts that there is new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for tinea pedis, and that his service-connected 
PTSD is more disabling than is contemplated by the current 30 
percent rating.

Service connection claims

In general, service connection may be established for 
disability resulting from disease or injury suffered in line 
of duty.  38 U.S.C.A. §§ 1110 (West 1991).  Service 
connection may also be allowed on a presumptive basis for 
peptic ulcers if the pertinent disability becomes manifest to 
a compensable degree within one year after a veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When chronicity 
in service is not adequately supported, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  However, service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, with respect to the Agent Orange exposure 
claims, a specifically listed chronic, tropical, or prisoner-
of-war related disease, or a disease associated with exposure 
to certain herbicide agents (listed disease) is considered 
incurred in service under specified circumstances 
notwithstanding a lack of evidence of such disease during 
service.  38 C.F.R. § 3.309 (1999).  A veteran who served in 
active duty in the Republic of Vietnam during the Vietnam era 
and who has a listed disease is presumed to have in-service 
exposure to a herbicide agent absent evidence to the 
contrary.  38 C.F.R. § 3.309(e).  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (1999).

The listed diseases subject to these provisions are as 
follows: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  A listed 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and a disorder other than one for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  Therefore, no disorder other than a listed 
disease is considered chronic for purposes of these 
provisions.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 
1991); 38 C.F.R. § 3.307(a).  Nevertheless, the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

The threshold question for the Board, however, is whether the 
veteran presents a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

At his August 1997 RO hearing, the veteran asserted his 
belief that each of the disorders for which he sought service 
connection were caused by his exposure to the herbicide Agent 
Orange during his Vietnam tour of duty.  As a preliminary, 
matter, the Board notes that none of the claimed 
disabilities, including the claimed lung condition, duodenal 
ulcer and colon polyps, are disabilities for which a 
presumption applies as a result of herbicide exposure, see 
38 C.F.R. § 3.309(e).  As such, the veteran may not avail 
himself of the use of such statutory presumptions to 
establish a well-grounded claim.  However, as noted above, 
this conclusion does not preclude the veteran from 
establishing a well-grounded claim without the use of such 
legal presumptions. 

In this regard, the Board notes that service personnel 
records confirm the veteran's Vietnam service. Service 
medical records (SMRs) disclose that from 1968 to 1970 the 
veteran sought and received medical treatment for chest 
pains, stomach aches and vomiting, and intermittent symptoms 
suggesting a peptic ulcer.  However, a December 1968 upper GI 
was reported to be normal.  Further, these records include no 
findings or a diagnosis relevant to bronchitis, colon polyps, 
ulcer disease, or any other lung or intestinal disorder.  The 
veteran's separation physical examination noted no clinical 
abnormalities of the veteran's lungs, chest, abdomen or 
viscera.

March 1975 examination and medical history reports suggest 
that the veteran sought reenlistment about four years after 
his separation from service.  At that time he reported that 
he was in good health and did not have asthma, shortness of 
breath, chronic cough, frequent indigestion, intestinal 
trouble or tumors or growths.  The contemporaneous 
examination disclosed no such disorders.

The first post-service evidence documenting examination of 
the veteran's lungs is a report of an August 1989 private 
chest X-ray showing normal-appearing lungs, apart from some 
small calcified lesions, and no active pulmonary disease.  
Private X-rays from July 1990, June 1992, July 1994 and July 
1995 showed no change from 1989.  However, private treatment 
records disclose that the veteran first was diagnosed with 
bronchitis in July 1993.  Private medical records also show 
periodic treatment for bronchitis and a cough from July 1995 
to September 1997 but there is no medical evidence of a 
causal link between bronchitis and the veteran's service.

The veteran testified at his April 2000 hearing before the 
undersigned Board member that he had trouble breathing in 
service but that he first sought private medical treatment 
for a breathing disorder about 10 years after separation.  He 
stated that he sought treatment because symptoms which had 
been treated as an ordinary cold in service had continued and 
worsened.  He said a private doctor first diagnosed seasonal 
bronchitis in about 1995 and that he continues to have 
periodic breathing problems at work.

With respect to the veteran's duodenal ulcer, the Board notes 
that post-service private hospital records confirm that the 
veteran underwent a vagotomy and pyloroplasty for a large, 
bleeding duodenal ulcer in August 1994.  A private physician 
who examined the veteran in December 1995 noted a normal 
abdomen and the veteran's report of having no residual ulcer 
symptoms.  A report of a private examination in June 1997 
noted a benign abdomen and no veteran complaints of abdominal 
distress.

In his April 2000 hearing testimony, the veteran stated that 
he frequently experienced stomach discomfort in service, but 
that when he sought treatment he was told that he had only 
indigestion.  His symptoms continued, however, and he was 
first diagnosed with a stomach ulcer about four years after 
his separation from service.  Records of a 1975 diagnosis and 
treatment apparently are unavailable.  He also stated that 
although he continued to have indigestion from time to time, 
depending upon his diet, there was no stomach disorder 
residual to the ulcer surgery.  The veteran reported that he 
did not have reflux, or stomach pressure, pain or bleeding 
and did not require stomach medication.

With respect to the claim for colon polyps, the Board notes 
that private hospital records confirm that the veteran's 
underwent a colonoscopy and polypectomy for the removal of 
colon polyps in June 1992.  Follow-up colonoscopies in August 
1993, May 1995 were normal.  Subsequently, private treatment 
and hospital records to September 1997 disclose no additional 
evidence of recurrent colon polyps or surgical residuals.  
The records include no medical evidence of a causal 
connection between the colon polyps and the veteran's 
service.

In his April 2000 hearing testimony, the veteran acknowledged 
that the 1992 surgery successfully removed his three colon 
polyps and that, except for occasional lower abdominal pain, 
he has had no residual disorder since then.  He also stated 
that military doctors told him in 1970 that he had colon 
polyps but that they were not serious enough to justify 
surgery.

Beyond the veteran's own statements, there is no competent 
medical evidence linking a current respiratory condition 
including the claimed seasonal bronchitis to his period of 
active service.  The Board notes further, that there is no 
current medical evidence of ulcer disease, residuals of 
stomach surgery for ulcer disease, or of colon polyps.  
However, because the veteran is a lay person with no medical 
training or expertise, his statements alone cannot constitute 
competent evidence of the required nexus or current 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that lay persons are not competent to 
offer medical opinions).  While the veteran asserts that he 
has experienced the problems for which he seeks service 
connection since service, without competent (i.e., medical) 
evidence of a link between current disability and military 
service or continued symptoms since service, his assertions 
alone are not sufficient to establish his claims as well 
grounded.  Id.; Savage, 10 Vet. App. at 498.

Inasmuch as the record is devoid of competent medical 
evidence linking a currently diagnosed respiratory condition 
including the claimed seasonal bronchitis to his period of 
active service, or demonstrating current residuals of a 
duodenal ulcer or of colon polyps, the veteran's claim for 
service connection for these disorders is implausible and 
must be denied as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection the VA is under no duty to assist him to develop 
facts pertinent to his claims.  See Epps, 126 F.3d at 1468.  
The Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims.  
Therefore, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and an 
explanation as to why his current attempt fails.


New and material evidence claim

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for tinea pedis.  The Detroit RO previously had considered 
this claim and denied entitlement to service connection in a 
January 1980 rating decision.  The denial was based upon the 
RO's finding no medical evidence of a causal relationship 
between a current skin condition and the veteran's period of 
active service.  The decision was confirmed and continued by 
the RO in a June 1980 rating decision upon the receipt of 
additional medical evidence.  The June 1980 decision became 
final when the veteran declined to initiate an appeal.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 3.156(a) (1999); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  When a veteran seeks to reopen a final 
decision based on new and material evidence, a three-step 
analysis must be applied.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a).  Secondly, if 
new and material evidence has been presented, then 
immediately upon reopening the veteran's claim, the VA must 
determine whether the claim is well- grounded under 38 
U.S.C.A. § 5107(a).  In making this determination, all of the 
evidence of record is to be considered and presumed to be 
credible.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
Third, if the claim is found to be well grounded, then the 
merits of the claim may be evaluated after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(a) has been met.

The evidence of record at the time of the Detroit RO's 
January and June 1980 decisions included the following:  the 
veteran's SMRs and service personnel records; a September 
1979 note from a private physician who stated that he had 
treated the veteran three times in June 1973 for tinea pedis 
of the hands; November 1979 letters from the veteran and his 
wife stating that the veteran was treated for a skin rash or 
blisters on his feet in service; private treatment records 
from October 1972 to February 1975 documenting the veteran's 
treatment for a skin rash and blisters on his feet and hands; 
and VA treatment records from July 1979 to February 1980 
document treatment for blisters on the veteran's hands and 
feet which the veteran reported first having had in 1969.  
These records note diagnoses including bullous erythema 
multiforme, eczema, dermatitis and possible tinea pedis.  The 
SMRs document in-service treatments for a possible vascular 
rash on the veteran's left eyelid in July 1968 and a toe 
blister in July 1969.  The separation examination report 
notes a normal clinical evaluation of the veteran's skin.

Evidence added to the record after the June 1980 final 
decision includes private and VA examination, treatment and 
hospitalization records.  Private treatment and 
hospitalization records from August 1989 to September 1997 
include documentation of treatment for a rash on the 
veteran's hands and feet and diagnoses for tinea pedis and 
dyshidrotic eczema.  VA treatment records from April to June 
1997 document treatment for a recurrent rash on the veteran's 
hands and feet.  On VA initial consultation prior to referral 
to dermatology in April 1997, the diagnostic impressions were 
lower extremity Bolus disease and questionable Agent Orange 
exposure.  The veteran apparently returned eight days later 
whereupon the assessment was rash of the foot with another 
notation regarding referral to dermatology.  On subsequent 
dermatology consultations in May and June 1997, the 
assessment was dyshidrotic eczema with no reference as to 
etiology including no reference to Agent Orange.  None of 
this evidence links a current skin disorder with the 
veteran's period of active service.

Also associated with the claims file since the January and 
June 1980 decisions are transcripts of the veteran's hearings 
before the RO in August 1997 and before the undersigned Board 
member in April 2000, and several written statements.  The 
veteran testified that he sought in-service treatment for a 
rash and blisters or pustules on his hands and feet during 
his tour of duty in Vietnam but that the disorder was not 
diagnosed.  He described the disorder as intermittent but 
recurrent, especially during warm weather.  The veteran also 
stated that he first sought treatment for the disorder in 
1971 or 1972 and that he had tried without success to locate 
the treatment records.  The veteran presented similar 
contentions in his April 1980 and February 1999 written 
statements.

The Board finds that evidence associated with the claims file 
after the June 1980 decision is neither cumulative nor 
redundant because it was not associated with the claims file 
at the time of the January and June 1980 rating decisions.  
However, this evidence is not new and material because it 
fails to provide evidence of a causal connection between a 
current skin disorder and the veteran's period of active 
service.  Only the veteran asserts such a connection.  
However, because the veteran is a lay person with no medical 
training or expertise, his statements alone cannot constitute 
competent evidence of the required nexus nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95; 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Essentially, 
the Board finds that the recently submitted evidence does not 
bear directly and substantially upon the specific matter 
under consideration, and by itself and in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.

The Board also notes that a statement from a health care 
professional which merely speculates as to the origin of a 
disorder cannot fulfill the nexus requirement for a well-
grounded claim, Lee v. Brown, 10 Vet. App. 336, 339 (1997), 
or, by implication, for finding evidence new and material.  
Although there is no bright-line definition of an adequate 
nexus statement, a professional's tentative opinion 
unsupported by a rationale or discussion of clinical data is 
not adequate.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
In this case a single, tentative, unsupported comment in an 
April 1997 treatment report by a VA health care professional 
that the veteran had Bolus disease and questionable Agent 
Orange exposure fails to provide an adequate nexus statement 
in this case between a current disorder and the veteran's 
period of active service necessary to a finding of new and 
material evidence.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).  Based upon the foregoing the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed claim for entitlement to 
service connection for tinea pedis and that the June 1980 
decision remains final.

Increased rating claim

The Board finds initially that the veteran's claim for a 
higher evaluation for his service-connected PTSD is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection was established for PTSD by a June 1998 
rating decision which also assigned a 30 disability rating 
pursuant to Diagnostic Code (DC) 9411.  Under 38 C.F.R. § 
4.130, Diagnostic Code 9411, PTSD is evaluated as follows for 
the 30, 50, 70 and 100 percent ratings, respectively:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

The earliest medical documentation pertaining to PTSD is an 
April 1997 treatment record which notes the veteran's report 
of headaches and sleep impairment since 1970, including 
violent nightmares of Vietnam.  The veteran also reported 
that his first two wives left him because of his sleep 
disorder and that his third wife suggested he get help.  
Diagnosis included "probable PTSD" with possible major 
depression.  A May 1997 treatment record notes the veteran's 
report of additional symptoms including irritability, poor 
anger control, forgetfulness and social isolation.  The 
veteran also reported having had these symptoms since his 
tour in Vietnam but that he had not sought treatment before.  
A June 1997 treatment record describes the veteran's mood as 
depressed and his affect as flat.

Claims file evidence of the veteran's PTSD also consists of 
three reports of VA PTSD and mental disorders examinations.  
During a December 1997 examination, the veteran described the 
same symptomatology listed above and added social isolation.  
He told the physician who examined him that he had been able 
to maintain his job for more than 20 years only because his 
bosses had been solicitous of his difficulty dealing with 
people and had permitted him to remain isolated at work.  He 
described his social life as nonexistent and stated that his 
inability to contain his anger had cost him three wives.  
Objective findings included social isolation, limited anger 
control, impaired sleep, absence of psychotic and suicidal 
ideation, and intact memory.  The examining physician 
diagnosed PTSD and dysthymia and assigned a Global Assessment 
of Functioning score of 55.  During a March 1998 examination 
the veteran was timely, cooperative, responsive, relevant and 
coherent, avoided eye contact, appeared anxious but did not 
lose emotional control, denied hallucinations and showed no 
evidence of a thought disorder.  The veteran reported having 
had physical fights with his coworkers but was protected from 
losing his job by his supervisors.  Psychological testing 
disclosed that the veteran was substantially isolated and 
alienated from others, including his family, anxious, and 
that he controlled his anger poorly.  The veteran informed 
the physician who examined him in April 1999 that sometimes 
he became depressed at work and cried so that his supervisor 
sent him home.  The veteran estimated that he lost a month of 
work the previous year because of his depression and 
isolation.  The examiner assigned a GAF score of 55, 
described as indicative of moderate to serious functional 
impairment.

The Board finds that the veteran manifested substantial 
symptoms consistent with an evaluation in excess of 30 
percent for PTSD under DC 9411.  The veteran clearly has 
demonstrated occupational and social impairment with reduced 
reliability and productivity due to difficulty in 
establishing and maintaining effective work relationships.  
Furthermore, the veteran's demonstrated inability to maintain 
a stable home life or a social life of any kind is consistent 
with a GAF score of 50, indicative of "moderate to serious 
social impairment" consistent with a 50 percent disability 
rating.  See American Psychiatric Association:  Diagnostic 
and Statistical Manual for Mental Disorders (Fourth Ed. 1994) 
(DSM-IV), adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.

In consideration of the foregoing, the Board finds that the 
medical evidence shows that the veteran's PTSD manifested 
itself to a degree sufficient to warrant a 50 percent 
schedular rating.  The symptomatology associated with the 
veteran's PTSD is not shown to more nearly approximate the 
schedular criteria for the next higher 70 percent evaluation 
because the veteran does not have deficiencies in most areas 
including judgment or thinking due to symptoms including 
suicidal ideation, obsessional rituals interfering with his 
routine, intermittently illogical speech, near continuous 
panic affecting independent function, spatial disorientation 
or neglect of personal hygiene.  See 38 C.F.R. § 4.7.

In reaching its decision the Board considered the history of 
the veteran's PTSD and possible application of other 
provisions of 38 C.F.R., Parts 3 and 4, (pertaining to 
extraschedular evaluation) notwithstanding whether the 
veteran or his representative requested such consideration.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  
However, the Board finds that the record does not show the 
veteran's disability to be so exceptional or unusual as to 
render application of the regular schedular standards 
impractical.  The evidence of record does not show that the 
veteran's PTSD has interfered with employment beyond the 
level contemplated by the assigned evaluation or necessitated 
frequent periods of hospitalization.  Absent these or similar 
issues, the Board finds that criteria for submission for 
assignment of an extraschedular rating are not met.  38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Service connection for a respiratory condition claimed as 
seasonal bronchitis is denied.

Service connection for residuals of stomach surgery for a 
duodenal ulcer is denied.

Service connection for colon polyps is denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim of entitlement to service connection 
for tinea pedis is denied.

An evaluation of 50 percent for PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.





		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

